DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 11/3/2020 as modified by the preliminary amendment filed also on 11/3/2020. 
Claims 15-29 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 20-23, and 25-28 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axmon et al. (U.S. Patent Application Publication No. 2016/0345222)

 	Referring to Claim 15, Axmon et al. disclose a method, comprising: receiving a conditional handover command (pars 134-156, 206-210, and pars 249-256, handover data, configuration); starting a timer (pars 134-156 and pars 249-256, timer); determining whether a condition for handover is fulfilled before the timer expires (pars 134-156, 206-210, and pars 249-256, handover, also trigger/condition); and if the condition is fulfilled before the timer expires, connecting to a target cell and indicating to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, handover to target cell).  
 	Referring to Claim 16 as applied to Claim 15 above, Axmon et al. disclose the method, further comprising: if the timer expires before the condition is fulfilled, indicating to a serving cell that the conditional handover command has been received (pars 134-156 and pars 249-256, timer expires, target cell receives information).  
Referring to Claim 17 as applied to Claim 16 above, Axmon et al. disclose the method, further comprising: if the condition is fulfilled, connecting to a target cell and indicating to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, handover to target cell).  
 	Referring to Claim 18 as applied to Claim 15 above, Axmon et al. disclose the method, wherein the conditional handover command includes a condition for the handover to be executed (pars 134-156, 206-210, and pars 249-256, handover data, configuration - condition).  
Claim 20, Axmon et al. disclose an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: receive a conditional handover command (pars 134-156, 206-210, and pars 249-256, handover data, configuration); start a timer (pars 134-156 and pars 249-256, timer); 3Docket No. NC105526-US-PCT Customer No. 73658determine whether a condition for handover is fulfilled before the timer expires (pars 134-156, 206-210, and pars 249-256, handover, also trigger/condition); and if the condition is fulfilled before the timer expires, connect to a target cell and indicate to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, handover to target cell).  
 	Referring to Claim 21 as applied to Claim 20 above, Axmon et al. disclose the apparatus, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus further to: if the timer expires before the condition is fulfilled, indicate to a serving cell that the conditional handover command has been received (pars 134-156 and pars 249-256, timer expires, target cell receives information).  
 Referring to Claim 22 as applied to Claim 21 above, Axmon et al. disclose the apparatus, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus further to: if the condition is fulfilled, connect to a target cell and indicate to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, handover to target cell).  
Claim 23 as applied to Claim 20 above, Axmon et al. disclose the apparatus, wherein the conditional handover command includes the condition for the handover to be executed (pars 134-156, 206-210, and pars 249-256, handover data, configuration - condition).  
	Referring to Claim 25, Axmon et al. disclose a non-transitory computer readable medium comprising program instructions stored thereon, when executed in hardware, for performing at least: receiving a conditional handover command (pars 134-156, 206-210, and pars 249-256, handover data, configuration); starting a timer (pars 134-156 and pars 249-256, timer); determining whether a condition for handover is fulfilled before the timer expires (pars 134-156, 206-210, and pars 249-256, handover, also trigger/condition); and if the condition is fulfilled before the timer expires, connecting to a target cell and indicating to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, handover to target cell).  
 	Referring to Claim 26 as applied to Claim 25 above, Axmon et al. disclose the computer readable medium, wherein the program instructions, when executed in hardware, for further performing: if the timer expires before the condition is fulfilled, indicating to a serving cell that the conditional handover command has been received (pars 134-156 and pars 249-256, timer expires, target cell receives information).  
 	Referring to Claim 27 as applied to Claim 26 above, Axmon et al. disclose the computer readable medium, wherein the program instructions, when executed in hardware, for further performing: if the condition is fulfilled, connecting to a target cell and indicating to the target cell that the handover has been performed (pars 134-156, 206-210, and pars 249-256, handover to target cell).  
Claim 28 as applied to Claim 25 above, Axmon et al. disclose the computer readable medium, wherein the conditional handover command includes a condition for the handover to be executed (pars 134-156, 206-210, and pars 249-256, handover data, configuration - condition).  
 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 19, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al. (U.S. Patent Application Publication No. 2016/0345222) in view of Yang et al. (U.S. Patent Application Publication No. 2018/0049078)

 Referring to Claims 19, 24, and 29 as applied to Claims 15, 24, and 25 above, Axmon et al. disclose method, apparatus, and computer readable medium, with a timer (pars 134-156, 206-210, and pars 249-256).
However, Axmon et al. do not disclose a timer is started only if a channel quality of a source cell, a target cell or both fulfill certain condition.
In the same field of endeavor, Yang et al. discloses a timer is started only if a channel quality of a source cell, a target cell or both fulfill certain condition (pars 37 and 38, signal quality, timer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timer is started only if a channel quality of a source cell, a target cell or both fulfill certain condition, as taught by Yang et al., in the method, apparatus, and computer readable medium of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to handover: 	U.S. Pat. Application Pub. No. 2020/0022042 to Yin

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Suhail Khan/

Primary Examiner, Art Unit 2642